I3INGAMAN, J.
This case involves a situation somewhat similar to that in case No. 34557, Truttman v. City of McAlester, 206 Okla. 297, 243 P. 2d 352. In the instant case it appears that the city officials had issued temporary licenses to certain plumbers, under an ordinance, No. 600, prior to the one considered in case No. 34557, in order that these plumbers might have time to prepare for the written examination required by the ordinance. Plaintiffs sought to enjoin the issuance of these temporary permits on the ground that they were violative both of the ordinance and our statute, 11 O. S. 1951 c. 9.
The defendant city has filed a motion to dismiss the appeal on the ground that the questions therein involved are hypothetical and moot, for the reason that Ordinance No. 600 has been repealed and Ordinance No. 827 enacted in lieu thereof, and that all temporary licenses issued have expired. Plaintiffs concede this, but state in their response to the motion that the controlling question involved in this appeal is whether, under any ordinance of the city, temporary permits may be issued, it being the contention of the defendants that the issuance of such permits is viola-tive of Title 11, chap. 9. above mentioned.
Somewhat similar contentions were made in Weekly v. State, 203 Okla. 576, 224 P. 2d 593, and in Childers v. Wallace, 197 Okla. 143, 169 P. 2d 186, and. in those cases we held that we would not decide the questions therein, which the parties argued, and which were not impelling public questions, until the necessity for such decision arose. We think that rule applies here.
•Appeal dismissed.